Prior to the commencement of this proceeding, the landlords gave the tenant notice that he could occupy the premises rent free during the month of February. After the proceeding was instituted defendant, without any demand from the landlords, paid fifty-five dollars rent for said month of February. The lease gave the landlords the option of giving the tenant the use of the premises for one month free, or the payment of fifty-five dollars. As the tenant has succeeded in paying this sum of money against the landlords’ wishes, the landlords should credit the tenant with that amount upon the judgment for costs herein. The judgment for costs is accordingly reduced by crediting said sum of fifty-five dollars thereon. [See post, p. 842.] The order of the County Court of Kings county as thus modified is affirmed, without costs. Blackmar, P. J., Mills, Rich, Putnam and Jaycox, JJ., concur.